                             THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH


    RIMROCK CONSTRUCTION, LLC, a Utah
    limited liability company                            MEMORANDUM DECISION AND
                                                        ORDER DENYING [32] MOTION FOR
           Plaintiff,                                    ENTRY OF DEFAULT JUDGMENT

    v.

    WALLZ, INC., a Colorado corporation                           Case No. 2:20-cv-00360

           Defendant.                                           District Judge David Barlow



          Before the court is Plaintiff’s Motion for Default Judgment. 1 Plaintiff requests that the

Clerk of Court enter default judgment or, in the alternative, that the court enter default judgment.

Having reviewed the motion, Plaintiff’s complaint, and relevant law, the court DENIES the

motion WITHOUT PREJUDICE.

          First, Plaintiff has not complied with DUCivR 55-1(b)(3) which requires:

          All motions for default judgment must be accompanied by an affidavit: (i) stating
          whether or not the defendant is in military service and showing necessary facts to
          support the affidavit; or (ii) if the plaintiff is unable to determine whether or not
          the defendant is in military service, stating that the plaintiff is unable to determine
          whether or not the defendant is in military service.

Plaintiff has failed to attach an affidavit regarding Defendant’s military service.

          The court also finds there is insufficient evidence to support the amount of damages

requested. The supporting declaration and spreadsheet do not provide a sufficient basis for the

court to grant judgment under DUCivR 55-1(b)(2). The declaration makes conclusory statements

that Plaintiff was required to correct Defendant’s deficient work, hire additional resources to


1
    ECF No. 32.
supplement the work, and engage a new subcontractor to complete the scope of work that was

required under the contract. 2 But the spreadsheet does not provide any evidence or explanation

for the charges, why the charges were required, any invoices, receipts, or other supporting

evidence of the costs incurred by Plaintiff. 3 Additionally, one of the costs listed in the

spreadsheet is for “attorney’s fees” of $29,292.60. 4 While the parties’ agreement does appear to

provide for attorney fees for the prevailing party in any dispute 5, no explanation is provided as to

relationship between the $29,292.60 line item and the request in the motion for $13,172 for

attorney fees and costs. 6 There is no supporting evidence detailing what the $29,292.60 of

attorney fees is for or why it is necessary beyond the $13,172 already sought in the motion.

               The court finds the categories in the spreadsheet generally lack sufficient details and

specificity regarding the amounts, including descriptions of what they are for, what part of the

contract (if any) allows them, the exact dates for determining interest, and other relevant

information. Without more evidence before it, the court is unable to appropriately determine the

amount of damages.

                                                    ORDER

               For the reasons stated above, the court DENIES the motion WITHOUT PREJUDICE.




2
    Id. ¶ 8.
3
    Id. at Ex. A, p. 7.
4
    Id.
5
    ECF No. 2-2, Agreement § 15.5.
6
    See ECF No. 32-2.

                                                                                                         2
Signed June 24, 2021.

                        BY THE COURT



                        ________________________________________
                        David Barlow
                        United States District Judge




                                                                   3
